Citation Nr: 1310750	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of spontaneous pneumothoraces, other than scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for residuals of spontaneous pneumothoraces, other than scars (listed as residuals of spontaneous pneumothoraces, claimed as residuals of a lung collapse).  

The Veteran is already service-connected for scar residuals from tube thoracostomy placement for spontaneous pneumothoraces.  Therefore, the Board is solely addressing the issue of entitlement to residuals of spontaneous pneumothoraces, other than scars.  The issue has been recharacterized accordingly.

In a June 2007 notice of disagreement, the Veteran appeared to raise an issue of entitlement to service connection for sleep apnea.  That issue is not before the Board and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residuals of pneumothoraces, other than scars, that are related to service.  He suffered spontaneous left pneumothoraces in October 2004 and October 2005 during his period of service and another spontaneous left pneumothorax several months after his period of service, in July 2006.  

The Veteran indicates that he presently suffers from shortness of breath, stabbing sensations on the left side where incisions were made, and occasional left chest wall pain, and that he has suffered from these manifestations since service.  

The Veteran is competent to report continuous symptomatology since service.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he suffered spontaneous pneumothoraces on two occasions during service.  An October 2004 emergency room report, during the Veteran's period of service, from Benefis Healthcare indicated that the Veteran was seen for a chief complaint of chest pain and discomfort that began the previous day and was persistent.  He reported that he had a burning, aching, pain that was located in the central chest and left chest area, as well as in the upper back and left scapula area.  He stated that the pain was worsened by deep breaths and that it was relieved with rest and oxygen.  The impression was left spontaneous pneumothorax.  

An October 2004 history and physical examination report from Benefis Healthcare noted that the Veteran was admitted because of a large left pneumothorax.  The Veteran reported that he was doing his regular exercise, to include running two miles and weightlifting, about five days prior to admission and that he noted no discomfort.  He stated that then two days ago, he was raking leaves and started feeling a twinge of discomfort in his left chest.  The Veteran reported that the discomfort gradually progressed to involve his left shoulder, left back, and then to the left subcostal area which led him to seek medical attention.  It was noted that the Veteran was seen in the emergency room and that an X-ray showed complete atelectasis of the left lung.  The Veteran denied that he had any history of lung disease, other than a history of allergic rhinitis.  He stated that he had been on inhalers in the past, but that he had not used them recently.  He denied any symptoms of asthma, any history of smoking, or any other history of lung disease.  The impression was a spontaneous left pneumothorax.  

An October 2004 procedure report from Benefis Healthcare noted that the Veteran underwent a tube thoracostomy.  The postoperative diagnosis was a spontaneous pneumothorax, status post tube thoracostomy.  The October 2004 discharge summary from the same facility related an impression of a spontaneous pneumothorax, status post expansion of the left lung with tube thoracostomy.  

An October 2005 emergency room report from Benefis Healthcare, during the Veteran's period of service, noted that he complained of chest pain that started during heavy exertion.  He stated that he had a sudden onset of sharp, left-sided, chest pain while playing sports, which felt like his previous spontaneous pneumothorax.  The Veteran indicated that he had no present shortness of breath.  He described a sharp pain that was located in the left chest area and radiated to his neck.  He reported that the pain was worsened by movement.  The impression was a left spontaneous pneumothorax.  

An October 2005 history and physical examination report from Benefis Healthcare indicated that the Veteran was admitted for a spontaneous left pneumothorax.  The Veteran reported that he was feeling fine and that he had been performing physical fitness at work, which involved playing dodge ball.  He stated that he felt a twinge of pain after throwing the ball particularly vigorously.  He related that the pain became increasing worse and that it was associated with a little bit of dsypnea.  The Veteran indicated that the pain was similar to previous symptoms of a pneumothorax during his last admission to that facility.  The examiner stated that the Veteran had been admitted in October 2004 with a spontaneous left pneumothorax, which was near complete at that time, and that he was treated with a small chest tube.  The examiner reported that the leak continued for several days, but that it resolved, and the Veteran was sent home.  It was noted that the Veteran got back to full activity and that he had suffered no problems from that time until the present.  The impression was a left spontaneous pneumothorax.  The examiner reported that it was the second episode of a left spontaneous pneumothorax in the last year and stated that the chances of having a third episode were excellent.  The examiner maintained that the Veteran needed to have a pleurodesis.  The examiner reported that he did not think the Veteran needed a chest tube unless he progressed.  It was noted that the Veteran needed to be hospitalized for observation and to see a thoracic surgeon.  

An October 2005 procedure report from Benefis Healthcare indicated that the Veteran underwent a left chest tube placement.  The postoperative diagnosis was a left pneumothorax.  An October 2005 report from the same facility noted that the Veteran underwent a left thoracoscopy with mechanical pleural abrasion.  The postoperative diagnosis was a recurrent left pneumothorax.  

An October 2005 discharge summary from Benefis Healthcare indicated a diagnosis of spontaneous pneumothorax on the left, which was the Veteran's second pneumothorax.  The examiner stated that the etiology was not clear and that it was treated with a pleural abrasion.  An episode of a loss of consciousness, with rigidity and apnea, was also diagnosed.  The examiner reported that the etiology of the loss of consciousness was not clear, but that he really thought it was a combination of vagovagal syncope combined with anxiety and hyperventilation.  

On a report of medical assessment at the time of the January 2006 separation examination, the Veteran reported that he had suffered a collapsed lung on two occasions since his last medical assessment.  He reported that his recovery from lung surgery currently limited his ability to work in his primary military specialty or required geographic or assignment limitations.  The reviewing examiner reported that the Veteran had two spontaneous pneumothoraces and that he had repair surgery in October 2005, with so far no recurrences.  It was noted that the Veteran had some diminished exercise tolerance.  The objective January 2006 separation examination report noted that the Veteran's pulmonary evaluation was normal.  As to an assessment, it was noted that there were no issues.  

Post-service private and VA treatment records show treatment for multiple disorders, including an additional left spontaneous pneumothorax.  

A January 2006 VA general medical examination report noted, as to the Veteran's pulmonary system, that he denied that he had a cough; dyspnea with rest/exertion; hemotysis; or asthma.  The Veteran reported that he had a recent history of blebs with a collapsed left lung, with chest tube insertion for re-expansion.  It was noted that the first bleb occurred in October 2004 with the second incident in October 2005.  The examiner noted that the Veteran reported that the second incident was not a bleb, but that the physicians could not indicate why the lung collapsed.  The Veteran reported that he had residual pain that he described as sharp, and that he would rate as a ten out of ten with a duration of one to two minutes.  He stated that once the sharp pain had somewhat resolved, he would have residual discomfort for up to two hours.  The Veteran also indicated that he had would also have headaches with the chest discomfort.  The diagnoses included a history of blebs with residual pain.  

A July 2006 consultation report from Oregon Health Sciences University related, as to an impression, that the Veteran had three spontaneous pneumothoraces.  The examiner stated that the third one recurred after a previous video assisted thoracic surgery and pleurodesis.  It was noted that there was symmetrical pulling away of the lung from the chest wall with no evidence of pleural adhesions.  An August 2006 discharge summary from the same facility related a principal final diagnosis of a spontaneous pneumothorax with an apical bleb.  It was noted that the Veteran underwent left video assisted thoracic surgery and an apical pleurectomy, as well as a mechanical pleurodesis and flexible bronchoscopy.  

A January 2010 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The assessment was pneumothorax times three with an original chest wall injury.  It was noted that the original injury was a pushing episode where the Veteran had pain when he exhaled.  The examiner commented that it was as likely as not that the original injury could have been the original cause for the Veteran's pneumothorax.  

An April 2012 VA pulmonary examination report noted that the Veteran's claims file was reviewed.  The examiner reported, as to a medical history, that the Veteran suffered three spontaneous left pneumothoraces.  The examiner indicated that after the second one in October 2005, the Veteran underwent a thoracoscopy and video assisted thoracic surgery and mechanic pleurodesis.  It was noted that no blebs were identified on lung inspection at that time.  The examiner indicated that the Veteran suffered a third spontaneous left pneumothorax in July 2006 and that a chest X-ray showed a 60 to 70 percent left pneumothorax with pleura pulling away, symmetrically, from the apical lateral chest walls.  It was noted that in August 2006, the Veteran underwent a fiber optic bronchoscopy, left thoracoscopy, apical blebectomy, left apical pleurectomy, and an anterior, posterior, and lateral pleurodesis.  The examiner stated that the Veteran's scars were consistent with prior ruptured blebs.  It was reported that the Veteran was doing well and improving steadily on his follow-up visit in September 2006.  The examiner noted that the Veteran reported that he had moderate chest pain and stiffness and that a chest X-ray showed good aeration of both lungs.  

The Veteran presently reported that he still had occasional sharp, left, chest wall pain and that he was concerned that a staple had loosened.  The Veteran reported that he had no dyspnea at rest or with mild to moderate exertion.  He stated that he would only become dyspneic with severe exertion.  It was noted that the Veteran was able to walk two to three miles in thirty to forty-five minutes without dyspnea.  The Veteran reported that he did not wheeze with exertion except in the summer or with grass pollen exposure.  He stated that he coughed occasionally when he worked out.  

The diagnosis was spontaneous pneumothoraces.  The examiner reported that the Veteran's claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's current dyspnea was within normal limits.  The examiner stated that the Veteran only had dsypnea with marked exertion, which was a normal occurrence.  The examiner commented that the Veteran's prior pneumothoraces would not cause ongoing dyspnea.  It was noted that a pneumothorax only caused dyspnea when it was present, not after it had resolved.  

It is unclear from the record whether the Veteran has any current residuals of spontaneous pneumothoraces, other than his already service-connected scars.  Further, the examiner did not address the Veteran's competent reports that he suffered from symptoms of his spontaneous pneumothoraces such as chest wall pain.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion as to his claim for service connection for residuals of spontaneous pneumothoraces, other than scars.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for residuals of spontaneous pneumothoraces since September 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed residuals of spontaneous pneumothoraces, other than scars.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must diagnose all current residuals of spontaneous pneumothoraces, other than scars, to include any such lung disorders, chest wall disorders, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed residuals of pneumothoraces, other than scars, are related to and/or had their onset during his period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports of continuous symptoms since service that he believes are related to his spontaneous pneumothoraces since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


